Case: 15-11200     Date Filed: 08/20/2015   Page: 1 of 7


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-11200
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:13-cv-00640-KD-M

FRANCIS PAXTEN PRUITT,

                                                                Plaintiff-Appellant,

                                       versus

DEPUTY KRISTEN GILLESPIE,
individually,

                                                              Defendant - Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (August 20, 2015)

Before JORDAN, JILL PRYOR, and COX, Circuit Judges.

PER CURIAM:

      This is a 42 U.S.C. § 1983 case.          The Plaintiff, Frances Paxten Pruitt

(“Pruitt”), sued the Defendant, Deputy Kristen Gillespie, for false arrest, malicious

prosecution, and conducting an illegal search of his business arising from
               Case: 15-11200      Date Filed: 08/20/2015   Page: 2 of 7


Gillespie’s arrest of Pruitt on December 30, 2011. Gillespie filed a motion for

summary judgment on her qualified immunity defense. The district court granted

the motion (Doc. 31), reasoning that Gillespie was acting in the scope of her

discretionary authority as a deputy sheriff and had at least arguable probable cause

to arrest Pruitt for the misdemeanors of unlawful imprisonment and menacing.

Pruitt appeals the resulting final judgment dismissing his claims. (Doc. 32). We

affirm.

                     I. Facts and Proceedings in the District Court

      These are the undisputed material facts with all reasonable inferences drawn

in Pruitt’s favor:

      Pruitt suspected that a customer of his check-cashing business, one Roderick

Jones, had helped Jones’s friends cash bad checks by vouching for them. Anxious

to get his money back, Pruitt persuaded a clerk in Buck’s Country Store (adjacent

to Pruitt’s check-cashing business) (“Buck’s”) to lure Jones to Buck’s under the

guise of helping the clerk with her dead car battery. The clerk complied; so did

Jones. When Jones finished with the car and entered Buck’s, the clerk called

Pruitt, who lay in wait behind the store. Pruitt came in the front door of Buck’s

brandishing a pistol.     Jones was in the back of the store with the clerk who had

called him. As Jones came forward, Pruitt said that the two of them needed to talk.

During the confrontation that ensued between Pruitt and Jones while Pruitt blocked

                                           2
                 Case: 15-11200        Date Filed: 08/20/2015       Page: 3 of 7


the front entrance of the store, keeping the pistol visible at all times, Pruitt

demanded that the clerk call 911, which she did. Jones fell at Pruitt’s feet and

confessed that his friends’ checks were bad. He asked to go to his truck to get his

phone; Pruitt refused. Pruitt emphasized the seriousness of the situation and told

Jones he was not going anywhere.

      Gillespie and another detective of the Mobile County Sheriff’s Office were

dispatched to Buck’s on information that someone there was attempting to pass a

bad check. They arrived to find other sheriff’s deputies on the scene who had been

dispatched to apprehend a black male wearing all black who was in the midst of an

armed robbery of Buck’s. The deputies and Gillespie conferred and talked to

Pruitt, Jones, and the clerk who had called 911. They learned that the only person

with a weapon was Pruitt, that he had held Jones in check until the officers arrived

even though Jones had committed no offense in Pruitt’s presence, and that no

robbery or bad-check-passing was afoot. Gillespie arrested Pruitt for unlawful

imprisonment and menacing. The charge became first-degree robbery after she

conferred with an assistant district attorney. 1

      Gillespie’s summary judgment motion is premised on her contention that she

had arguable probable cause to arrest Pruitt for the Alabama misdemeanors of

unlawful imprisonment and menacing, which did not occur in Gillespie’s presence.


      1
          The upgrading of the offense is not challenged by Pruitt in his appeal.
                                                 3
                 Case: 15-11200       Date Filed: 08/20/2015        Page: 4 of 7


Because she had arguable probable cause, Gillespie contends, she is entitled to

qualified immunity on Pruitt’s Section 1983 Fourth Amendment claims for false

arrest and malicious prosecution. The district court agreed.

                                   II. Standard of Review

       We review de novo a district court’s grant of summary judgment on

qualified immunity grounds, drawing all reasonable inferences from the undisputed

material facts in favor of the non-moving party. Gilmore v. Hodges, 738 F.3d 266,

272 (11th Cir. 2013); West v. Tillman, 496 F.3d 1321, 1326 (11th Cir. 2007); Lee

v. Ferraro, 284 F.3d 1188, 1190 (11th Cir. 2002).

                                        III. Discussion

       No one disputes that Gillespie was engaged in the exercise of her

discretionary authority at all relevant times. Pruitt, then, must prove that his

constitutional rights were violated, and that the violated rights were clearly

established at the time of his arrest under the decisions of the Supreme Court, this

court, or the Supreme Court of Alabama. Crosby v. Monroe Cnty, 394 F.3d 1328,

1332 (11th Cir. 2004).

       The district court correctly recognized that probable cause is an essential

element of both Fourth Amendment false arrest and malicious prosecution claims. 2


       2
         The parties are familiar with the elements of Fourth Amendment false arrest and
malicious prosecution claims, and the district court correctly recited them. We do not repeat
them here. We note, too, that a third claim brought by Pruitt in the district court, unlawful search
                                                 4
                 Case: 15-11200       Date Filed: 08/20/2015        Page: 5 of 7


The district court correctly recognized, and Pruitt agrees, that arguable probable

cause is all that is needed to establish the qualified immunity defense when

probable cause is an essential element of the constitutional claim. The elements of

the crime and the fact pattern involved determine whether arguable probable cause

existed. Skop v. City of Atlanta, 485 F.3d 1130, 1137-38 (11th Cir. 2007). Whether

a crime actually was committed is irrelevant; rather, the inquiry asks whether

objective facts known to the officer supported probable cause to make an arrest.

Scarorough v. Myles, 245 F.3d 1299, 1303 n.8 (11th Cir. 2001). If Pruitt did not

produce admissible evidence sufficient to persuade a reasonable juror that

Gillespie did not have arguable probable cause to arrest him for unlawful

imprisonment and menacing, then Gillespie is entitled to qualified immunity from

Pruitt’s lawsuit and, in turn, to summary judgment.

       Pruitt argued in the district court, and contends here, that he was making a

citizen’s arrest under Alabama law because a felony had been committed and Pruitt

had probable cause to believe that Jones had committed it. Pruitt never made that

claim to any law enforcement officer on the scene, and, most importantly, never

made it to Gillespie. He made that claim after he filed this lawsuit. The district

court was right to pay no attention to the argument. The question before the




of his business, has been abandoned on appeal because he did not argue in favor of it in his initial
brief. Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012).
                                                 5
               Case: 15-11200     Date Filed: 08/20/2015    Page: 6 of 7


district court, for qualified immunity purposes, was whether Gillespie had arguable

probable cause to arrest and detain Pruitt for unlawful imprisonment and

menacing, not whether Pruitt had arguable probable cause to conduct a citizen’s

arrest of Jones because he had aided and abetted the passing of bad checks.

      The district court properly set forth the elements of the Alabama crimes for

which Gillespie arrested and detained Pruitt, which are unlawful imprisonment and

menacing. Both crimes are misdemeanors, neither crime occurred in Gillespie’s

presence, and “Alabama prohibits its police officers from arresting an individual

for a misdemeanor offense without a warrant unless the offense is committed in the

officer’s presence.” (Doc. 31 at 14 (citations omitted)). The Eleventh Circuit has

recognized, however, that “Section 1983 does not create a remedy for every wrong

committed under the color of state law, but only for those that deprive a plaintiff of

a federal right. . . . There is no federal right not to be arrested in violation of state

law.” Knight v. Jacobson, 300 F.3d 1272, 1276 (11th Cir. 2002) (citation omitted)

(applying Florida law); see Crosby v. Monroe Cty., 394 F.3d 1328, 1333 (11th Cir.

2004) (applying Alabama law). The district court correctly reasoned that the mere

fact that Gillespie arrested Pruitt for misdemeanors that did not occur in her

presence might have violated Alabama statutory arrest procedures, but, without

more, did not defeat her qualified immunity defense based on her having arguable

probable cause to arrest Pruitt. Based on our de novo review of the summary

                                           6
              Case: 15-11200    Date Filed: 08/20/2015   Page: 7 of 7


judgment record, we hold that the district court correctly concluded that Gillespie

had arguable probable cause to arrest and detain Pruitt for unlawful imprisonment

and menacing.

                                 IV. Conclusion

      The district court did not err in granting Gillespie summary judgment on the

basis of qualified immunity. We affirm the district court’s judgment of dismissal.

      AFFIRMED.




                                         7